Citation Nr: 1701465	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  09-35 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, also characterized as valvular heart disease with supraventricular arrhythmia and congestive heart failure, to include as due to herbicide exposure.  

2.  Entitlement to a total disability rating based on individual unemployability.  


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Esq., Attorney


WITNESSES AT HEARING ON APPEAL

Veteran, sister and former spouse



ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to September 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction was subsequently transferred to the RO in Nashville, Tennessee which certified the case to the Board.  

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge of the Board (video conference hearing) in October 2011.  A transcript of that hearing has been associated with the claims file.  

The issue of entitlement to a total disability evaluation based on individual unemployability was remanded by the Board in December 2013 and January 2015.  In January 2015, the Board also referred the issue of entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure to the Agency of Original Jurisdiction (AOJ) for appropriate action.  

The issue of entitlement to specially adapted housing or a special home adaptation gran was also referred to the AOJ in January 2015.  As no action has been taken on this matter it is again referred for prompt action.

As discussed below the appeal is again REMANDED for additional development.



REMAND

With respect to the claim of entitlement to service connection for ischemic heart disease, a timely notice of disagreement was filed in April 2016 in response to a February 2016 rating decision denying that benefit.  As a statement of the case has yet to be issued addressing this issue the appropriate disposition is to remand the claim for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The issue of entitlement to a total disability evaluation based on individual unemployability is intertwined with this claim for entitlement to service connection for ischemic heart disease, thus it too must be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

As the record reflects the Veteran has received continuing treatment at VA, any outstanding pertinent medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all pertinent VA and private medical records the Veteran adequately identifies, including any outstanding VA medical records which pertain to care for ischemic heart disease, hypertension, and tinnitus.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Provide the Veteran and his attorney, a statement of the case addressing his claim of entitlement to service connection for ischemic heart disease, also characterized as valvular heart disease with supraventricular arrhythmia and congestive heart failure, to include as due to herbicide exposure, pending since the April 2016 notice of disagreement was filed.  Only if the Veteran perfects a timely appeal on this issue should this claim be returned to the Board for further appellate consideration. 

3.  Then readjudicate the claim of an entitlement to a total disability rating based on individual unemployability in light of this and all other additional evidence.  If the claim continues to be denied or is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give him time to respond to it before returning the file to the Board for further appellate consideration of the claims.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

